Citation Nr: 1749833	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  12-16 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for implantation of an automatic implantable Cardioverter-Defibrillator (AICD), status post heart block with pacemaker and atrial fibrillation (hereinafter cardiac disability) for the period from July 10, 2008 through February 5, 2015.  

2.  Entitlement to special monthly compensation (SMC) for statutory housebound benefits.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel



INTRODUCTION

The Veteran had active duty service from October 1968 to January 1973, and from June 1983 to March 1999.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction was subsequently transferred to the RO in St. Petersburg, Florida.  

This case was before the Board in January 2015, at which time the above noted issue was remanded for additional development and clarification.  

During the pendency of the appeal, in a June 2017 rating decision, the AOJ awarded the Veteran a 30 percent evaluation for his cardiac disability from July 10, 2008 to February 5, 2015, and a 100 percent evaluation beginning on February 6, 2015-the date the Veteran underwent implantation of an AICD.  Since the Veteran is receiving the highest schedular rating available as of February 6, 2015, the Board has recharacterized the issue on appeal as entitlement to an increased evaluation for the period from July 10, 2008 to February 5, 2015 only.  

The issue of service connection for sleep apnea as secondary to the Veteran's service-connected cardiac disability has been raised by the record in a March 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  For the period from July 10, 2008 to February 5, 2015, the Veteran's cardiac disability was manifested by chronic congestive heart failure and an estimated workload of 1 to 3 METs resulting in dyspnea and fatigue.  
2.  For the period from July 10, 2008 to February 5, 2015, the Veteran's cardiac disability is rated at 100 percent disabling, and the combined evaluations of his other service-connected disabilities is 60 percent disabling.  


CONCLUSION OF LAW

1.  The criteria for establishing a 100 percent evaluation for the Veteran's cardiac disability for the period from July 10, 2008 to February 2, 2015 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, Diagnostic Code 7018-7011.  

2.  The criteria for establishing entitlement to SMC for statutory housebound benefits for the period from July 10, 2008 to February 5, 2015 have been met.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. § 3.351(d) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  VA provided adequate notice in a letter sent to the Veteran in July 2009.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  VA provided adequate examinations in August 2009, April 2012, and June 2017, as discussed below.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist. 

Increased Evaluation for Cardiac Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran was initially awarded service connection for his cardiac disability from March 16, 1999; subsequently, he filed his claim for an increased evaluation in June 2009.  Thus, the Board will undertake analysis of the claim for an increased evaluation for a cardiac disability based on evidence since June 2008, one year prior to the Veteran's claim for an increase.  The Veteran's cardiac disability has been evaluated as 10 percent disabling prior to July 10, 2008, as 30 percent disabling for the period from July 10, 2008 to February 5, 2015, and as 100 percent disabling thereafter.  These evaluations are based on the criteria of Diagnostic Codes 7018-7015.

Under Diagnostic Code 7018, implantable cardiac pacemakers are to be evaluated as supraventricular arrhythmias (Diagnostic Code 7010), ventricular arrhythmias (Diagnostic Code 7011), or atrioventricular block (Diagnostic Code 7015), with a minimum 10 percent rating.  See 38 C.F.R. § 4.104, Diagnostic Code 7018 (2016).  

Under Diagnostic Code 7010, a 10 percent rating is assigned for supraventricular arrhythmias manifested by permanent atrial fibrillation (lone atrial fibrillation), or one to four episodes per year of paroxysmal atrial fibrillation, or other supraventricular tachycardia documented by ECG or Holter monitor.  38 C.F.R. § 4.104.  A 30 percent rating is assigned for paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than 4 episodes/year documented by ECG or Holter monitor.  38 C.F.R. § 4.104, DC 7010.  An evaluation in excess of 30 percent is not available under Diagnostic Code 7010.

Under Diagnostic Code 7011, a 10 percent rating is warranted where a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication required.  38 C.F.R. § 4.104.  A 30 percent rating is warranted where a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on EKG, ECG, or x-ray.  38 C.F.R. § 4.104, Diagnostic Code 7011.  A 60 percent rating is warranted where there has been more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.  A 100 percent rating is warranted for (1) indefinite period from date of hospital admission for initial evaluation and medical therapy for a sustained ventricular arrhythmia, or; for indefinite period from date of hospital admission for ventricular aneurysmectomy, or; with an automatic implantable Cardioverter-Defibrillator in place or (2) chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

Under Diagnostic Code 7015, a 10 percent rating is warranted for workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication or a pacemaker required.  38 C.F.R. § 4.104.  A 30 percent rating is warranted for workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  38 C.F.R. § 4.104, Diagnostic Code 7015.  A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.  A 100 percent rating is warranted for chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

Turning to the clinical evidence, a June 2008 Myoview scan demonstrated no ischemia and a preserved overall left ventricular ejection fraction (LVEF) of 68%.  

A July 2008 echocardiogram showed the Veteran's left ventricular systolic function was low normal, his left ventricular ejection fraction (LVEF) was 50-55%, the atrial septum was aneurysmal, and the left atrium was mild to moderately dilated.  In mid-July 2008, the Veteran underwent a successful ablation after he had experienced persistent atrial flutter for a prolonged period, as well as dyspnea and fatigue.  

The Veteran underwent a VA heart examination in August 2009.  He reported symptoms of fatigue and shortness of breath since 2006, noting that while three stents were placed in 2006, it did not make a difference in his symptoms.  Additionally, the Veteran reported that he experienced episodes of occasional shortness of breath, as well as chest and abdominal bloating, since 2005.  On examination, the Veteran's rhythm was regular, with intermittent skipped or irregular beats, his heart sounds and heart size were normal, and there was no murmur identified.  A chest x-ray showed mild interstitial edema consistent with mild chronic heart failure.  The examiner found the Veteran's workload was over 10 METs, due to his history of previous normal echocardiogram, and his current physical activity being limited only by his low back pain.  The examiner diagnosed the Veteran with arrhythmia, Mobitz 2 second-degree heart block, intermittent, with pacemaker, and coronary artery disease, post stent placement.  He opined that the Veteran's atrial fibrillation was most likely related to or a variation of the Veteran's service-connected heart block, and not a separately diagnosable condition.  Further, he opined that the Veteran's coronary artery disease, post stent placement was not caused by, the result of, or aggravated by the Veteran's service-connected arrhythmia with pacemaker.  

An April 2010 cardiac catheterization showed an ejection fraction of 55%.  In May 2010, the Veteran complained of shortness of breath and leg swelling.  An echocardiogram showed a left ventricular ejection fraction (LVEF) of 59% with concentric left ventricular hypertrophy, and mild pulmonary hypertension.  A CT of the chest in May 2010 indicated restrictive cardiomyopathy, diastolic chronic congestive heart failure, and coronary artery disease.  In June 2010, VA treatment records indicated the Veteran's active problems included coronary artery disease, congestive heart failure, and a complete heart block.  

The Veteran underwent a second VA heart examination in April 2012.   The examiner noted continuous medication was required for control of the Veteran's heart condition, and that he had congestive heart failure, but it was not chronic nor had the Veteran had any episodes of acute congestive heart failure in the past year.  He indicated the Veteran had constant atrial fibrillation, and a III degree atrioventricular block.  Additionally, he noted the Veteran had an angioplasty in 2007, an ablation in 2008, and two cardioversions in June and August 2011.  On examination, the Veteran's rhythm and heart sounds were normal, auscultation of the lungs was clear, peripheral pulses were normal, and there was no peripheral edema.  The examiner noted there was evidence of cardiac hypertrophy on the Veteran's 2010 echocardiogram, but no evidence of cardiac dilatation.  Additionally, the examiner noted the Veteran's 2010 echocardiogram showed his left ventricular ejection fraction (LVEF) to be 59%, and his 2010 coronary artery angiogram showed his LVEF was 55%, consistent with obstructive cardiomyopathy.  On the interview-based METs test, the examiner stated the Veteran experienced dyspnea and fatigue at a workload of 1-3 METs.  However, the examiner stated that the METs level was not due solely to the Veteran's heart condition,  but rather also due to his non service-connected low back condition and obesity, and he could not estimate the Veteran's METs based solely on his heart condition.  The examiner indicated that since the Veteran's METs were affected by his other chronic medical conditions, his LVEF was a better indicator of the current severity of his heart condition.  

A July 2013 echocardiogram showed a left ventricular ejection fraction of 40% with moderate left ventricular hypertrophy.  In August 2013, the Veteran's private physician stated the Veteran had exertional dyspnea, and was 100% reliant on his pacemaker, with an ejection fraction of 40%.  In October 2013, the Veteran reported he had no chest pain or shortness of breath, and was doing well.  A July 2014 Doppler study showed moderate symmetrical left ventricular hypertrophy.  

In January 2015, the Veteran's private physician assessed that the Veteran was at end-of-life on his pacemaker, was completely pacemaker dependent, and had dyspnea with exertion.  He classified the Veteran as New York Heart Association (NYHA) functional class II-III.  Symptomatology under class III indicated that less than ordinary activity caused fatigue, palpitation, dyspnea, or angina pain.  

The Veteran underwent a third VA heart examination in June 2017.  The examiner indicated the Veteran was diagnosed with coronary artery disease in 2007, supraventricular arrhythmia in 2005, an implanted cardiac pacemaker in 1998, 2005, and 2015, and an implanted automatic implantable cardioverter defibrillator (AICD) in February 2015.  The Veteran reported he gets fatigued and has shortness of breathe very easily, even when tying his shoes.  The examiner noted the Veteran still required continuous medication for control of his heart conditions.  He indicated the Veteran had chronic congestive heart failure, with no episodes of acute congestive heart failure in the past year.  He noted the Veteran had more than 4 episodes of atrial fibrillation and atrial flutter in the past 12 months, and that he had a II degree atrioventricular block.  On examination, the Veteran's rhythm and heart sounds were normal, auscultation of the lungs was clear, there were diminished peripheral pulses, and trace peripheral edema of the bilateral lower extremities.  The examiner noted the Veteran's June 2016 echocardiogram showed evidence of cardiac hypertrophy, but no evidence of cardiac dilatation.  Additionally, the echocardiogram showed a left ventricular ejection fraction (LVEF) of 55%.  On the interview-based METs test, the examiner stated the Veteran experienced dyspnea and fatigue at a workload of 3-5 METs, consistent with activities such as light yard work and brisk walking.  He opined the Veteran's METs level limitation was solely due to his heart conditions.  

Based on the foregoing evidence, the Board finds that a 100 percent evaluation is warranted for the period from July 10, 2008 to February 5, 2015.  

As indicated above, under Diagnostic Codes 7011 and 7015, a 100 percent evaluation is warranted if the Veteran has chronic congestive heart failure, or a workload of 3 METs or less that results in dyspnea, fatigue, angina, dizziness, or syncope.  

First, the Board finds that the evidence of record shows that the Veteran had chronic congestive heart failure during the period from July 10, 2008 to February 5, 2015.  While it was not until the June 2017 VA examination that a VA examiner specifically noted the Veteran had chronic congestive heart failure, the treatment records showed the Veteran has had congestive heart failure consistently since at least August 2009.  For instance, at the VA examination in August 2009, a chest X-ray was consistent with chronic heart failure, and a CT of the chest in May 2010 showed diastolic chronic congestive heart failure.  Additionally, in June 2010, VA treatment records indicated the Veteran had a history of congestive heart failure.  Further, at the VA examination in April 2012, the examiner again noted the Veteran had congestive heart failure.  Lastly, the Veteran's private physicians indicated on August 2013 and January 2015 that the Veteran was 100 percent pacemaker dependent.  Thus, based on this evidence, the Board finds the Veteran had chronic congestive heart failure throughout the entire appeal period.  

Second, the Board finds that the evidence of record shows that the Veteran had a workload of 3 METs or less that resulted in dyspnea and fatigue during the period from July 10, 2008 to February 5, 2015.  As discussed above, the April 2012 VA examiner found the Veteran experienced dyspnea and fatigue at a workload of 1-3 METs, but stated he could not estimate the Veteran's METs based solely on his heart condition, due to his non service-connected low back pain and obesity.  However, when it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, the Board finds that the VA examiner's finding that the Veteran experienced dyspnea and fatigue at a workload of 1-3 METs should be attributed solely to the Veteran's cardiac disability.  

Additionally, while it was not until April 2012 that an examiner indicated the Veteran had a workload of 3 METs or less that resulted in dyspnea and fatigue, in review of the noted symptoms in that examination and the evidence of record prior to that time, particularly the August 2009 examination report and the March 2010 VA treatment record, the Board cannot find any discernable difference in symptomatology described during those periods of time.  Specifically, the Veteran had consistently reported symptoms of fatigue and shortness of breath since at least 2006.  See Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010) (holding that "it is the information in a medical opinion, and not the date the medical opinion was provided that is relevant when assigning an effective date").

Additionally, the Board finds that the evidence subsequent to the April 2012 VA examination supports that the Veteran continued to have a workload of 3 METs or less that resulted in dyspnea and fatigue.  In August 2013, the Veteran's private physician noted the Veteran had exertional dyspnea, and subsequent records reflect that the Veteran continued to experience fatigue and dyspnea.  

Thus, based on the above, the Board finds that the Veteran had chronic congestive heart failure and a workload of 3 METs or less that resulted in dyspnea and fatigue during the period from July 10, 2008 to February 5, 2015.  Accordingly, the Board finds that a 100 percent evaluation for the Veteran's cardiac disability is warranted throughout the entire appeal period.  See 38 C.F.R. § 4.7, Diagnostic Code 7018-7011.  

In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

SMC Claim

Because of the above award of benefits, the claim of entitlement to SMC for statutory housebound benefits has been raised by the record.  Bradley v. Peake, 22 Vet. App. 280 (2008).  

Under 38 U.S.C.A. § 1114(s), SMC based on housebound status is payable where a Veteran has a single service-connected disability rated as 100 percent disabling and either additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems or is otherwise "permanently housebound" by reason of such disability or disabilities.

In this case, the Veteran has one individually ratable disability that is 100 percent disabling for the period from July 10, 2008 to February 5, 2015.  The Board notes the Veteran was already awarded SMC beginning February 6, 2015 in a June 2017 rating decision.  The Veteran's combined evaluation for his other service-connected disabilities-which were rated as follows as of July 10, 2008: tension headaches, 50 percent; tinnitus, 10 percent, and hearing loss, 0 percent-is 60 percent as of that date.  See 38 C.F.R. § 4.25. 

Consequently, for the period from July 10, 2008 to February 5, 2015, the Board must also award SMC for statutory housebound benefits.  See 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.351(d).  


ORDER

A 100 percent evaluation for the Veteran's cardiac disability for the period from July 10, 2008 to February 5, 2015 is granted.

Entitlement to SMC for statutory housebound benefits for the period from July 10, 2008 to February 5, 2015 is granted.  





____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


